Per Curiam.
The court directed a verdict for $400. The defendant, Anspach, was indebted, as evidenced by his letter of May 5th, 1937, to the Eidelity Mortgage Company for commissions for leasing a store in Asbury Park. The letter is as follows:
“Anspach Bros.
Opticians,
. 833 Broad Street,
Newark, N. J.
May 5, 1937.
Mr. Wm. J. Blair, President,
Eidelity Mortgage Co.,
Asbury Park, N. J.
Dear Sir:
As per our conversation this morning I am enclosing herewith our check for $353.50 as the first payment of your commission totaling $953.50 for renting our store at No. 634 Cookman avenue, Asbury Park, New Jersey.
*619The balance of $600 is to he paid as follows:
July 1 .....................$200
September 1................. 200
November 1 ................... 200
Kindly sign one of these indicating your acceptance of this arrangement and return same to me.
Respectfully,
Eugene J. Anspaoit.”
The July payment was met, but the September and November payments were in suit. The mortgage company assigned to the plaintiff in this action the indebtedness evidenced by this letter for which judgment was entered.
The admission of the assignment in evidence is challenged, because it is said (1) that consideration between the assignor and assignee was not shown, and (2) because there was no proof of corporate action. This is not, in fact, true.
The court was not concerned with the prevailing rate of commission, and hence refused to receive evidence with respect thereto. The other assignments of error deserve no further comment.
The judgment is affirmed, with costs.